Citation Nr: 0501458	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  02-06 029	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Entitlement to service connection for hypertension.  




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1996 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas that, in pertinent part, denied service 
connection for hypertension, and residuals of left knee and 
ankle injuries.  

In August 2003, the Board remanded the matters to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO granted service 
connection for residuals of a chronic left ankle 
sprain/strain and residuals of a left knee sprain/strain.  
Hence, those issues are no longer the subjects of Board 
jurisdiction.  The RO also continued the denial of the claim 
for service connection for hypertension; hence, that issue 
has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

Hypertension was not shown during service, or within one year 
thereafter, and there is no competent evidence of a current 
diagnosis of hypertension or evidence linking hypertension to 
service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor 
may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2003); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, VA has substantially complied with the 
duty to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a January 2004 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  The veteran did not 
identify any VA or private medical treatment in connection 
with his claim.  However, during the course of the appeal, 
the veteran has submitted various private medical records in 
connection with the claim.  Moreover, the veteran was 
afforded VA examinations in August 2001, January 2002 and 
April 2004.  The veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's service medical records are associated with his 
claims file.  A June 1995 enlistment examination recorded a 
blood pressure reading of 130/84.  The veteran was found 
qualified for enlistment.  In July 1997, the veteran 
presented for medical treatment of his left ankle.  A blood 
pressure reading was 150/72.  

In October 1998, the veteran presented to the dental clinic 
and found to have blood pressure readings of 173/104 and 
153/96.  He was referred for testing for possible 
hypertension.  During testing, the veteran stated that he 
never had a history of hypertension.  A physical examination 
of his lungs and heart was normal.  His initial blood 
pressure reading was 160/86.  However, after a period of rest 
and reassurance, his blood pressure dropped to 132/64.  The 
diagnosis was anxiety of dental procedures.  He was 
prescribed anti-anxiety medication for use prior to any 
dental work.  

In a Report of Medical History dated in March 1999, the 
veteran stated that he was nervous and had high blood 
pressure prior to receiving dental treatment.  The assessment 
was "White Coat Syndrome". 

During his separation examination in March 2000, the veteran 
reported a history of high blood pressure.  He stated that 
otherwise he was in good health and was taking no 
medications.  A physical examination of the lungs and chest 
was normal.  His blood pressure reading was 134/82.  The 
assessment was elevated blood pressure - "White Coat 
Syndrome".  The veteran was advised to monitor his blood 
pressure while on deployment and follow-up with the examiner 
upon his return.  

The veteran was afforded a VA examination in August 2001.  
The veteran's claims file was not available or reviewed by 
the examiner prior to the examination.  Therein, the veteran 
reported a history of borderline hypertension since age 17.  
He stated this was made worse by visits to a doctor's office 
or hospital.  The veteran did not receive any current 
treatment for hypertension.  He maintained a low salt diet 
and drank orange juice.  He stated that he was occasionally 
fatigued when not eating.  He did not report any history of 
syncope, dizziness, angina, dyspnea, congestive heart failure 
or acute rheumatic heart disease.  Upon physical examination, 
his blood pressure reading was 158/78.  Examination of the 
heart and lungs was normal.  A stress test was performed and 
the veteran performed a METS level of 13.50.  He recorded a 
maximum heart rate of 171 beats per minute which represented 
86% of his maximal age predicted heart rate.  He exercised 
for over 11 minutes.  The initial diagnosis was hypertension.  

In a January 2002 addendum, the VA examiner who conducted the 
August 2001 examination reviewed results of blood pressure 
reading taken over a three-day period.  The reflected blood 
pressure readings of 140/90, 120/78 and 120/80.  The examiner 
revised his prior diagnosis and opined that the veteran did 
not meet the criteria for a diagnosis of hypertension, as his 
blood pressures were well controlled.  

Private medical records from the Marion County Health Clinic 
reflect blood pressure readings of 150/92, 156/90, 152/90 and 
150/94 over a three-day period in March 2002.  

The veteran was afforded another VA examination in April 
2004.  Prior to the examination, the examiner reviewed the 
veteran's claims file.  The veteran reported that he was not 
on medication for control of his blood pressure.  He stated 
that he exercised, avoided caffeine, and was on a no-salt 
diet.  Upon examination, his blood pressure readings were 
120/72, 116/70, and 120/82.  A physical examination was 
normal.  The diagnoses were normotension and White Coat 
Syndrome with falsely elevated blood pressures.  The examiner 
opined that the veteran did meet the criteria for a diagnosis 
of hypertension.  

Records from the Health Care At Home unit of the Arkansas 
Department of Health included the following blood pressure 
readings:  June 2003 - 150/98, September 2003 - 152/98, 
December 2003 - 148/99, January 2004 - 152/99, March 2004 - 
154/101, and April 2004 - 149/98.  In an April 2004 
statement, the health care worker who performed the testing 
stated that as a result of the high blood pressure readings, 
she had urged the veteran to seek medical attention.  

III.  Analysis

For purposes of the discussion that follows, the Board notes 
that, under VA rating criteria, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90mm 
or greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101 (2004). 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2003).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Upon review of all of the evidence of record the Board finds 
that service connection for hypertension is not warranted.  
In this regard, the evidence does not show that the veteran 
suffered from hypertension during service or within a year 
following service.  His service medical records include 
several isolated elevated blood pressure readings.  They do 
not, however, include a diagnosis or treatment for 
hypertension.  Moreover, the elevated blood pressure readings 
in service were not attributed to hypertension, but rather 
were attributed to the veteran's anxiety when visiting doctor 
or dentists' offices.  

Post-service, there are differing blood pressure readings.  
During VA examination in January 2002 and April 2004, the 
veteran's blood pressure readings were within the range of 
normal.  Both VA examiners found that the veteran's blood 
pressure reading did not meet the criteria for a diagnosis of 
hypertension.  The private health care provider, while not a 
medical doctor, recorded several blood pressure readings that 
might be indicative of hypertension.  However, the fact 
remains, that there is no diagnosis of record indicating that 
the veteran has hypertension.  Moreover, even assuming that 
the recent private health care provider blood pressure 
reading are indicative of hypertension, the fact remains that 
there is no competent evidence of record linking the 
disability to service.  Hypertension was not clinically 
established during service or within 1 year following 
separation from service by any competent evidence on file.

The Board has carefully considered statements by the veteran 
to the effect that hypertension was first manifested in 
service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative (persuasive) evidence on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, at 127 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, as indicated above, the 
competent and persuasive evidence militates against the 
claim.

For the foregoing reasons, the claim for service connection 
for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application in this appeal.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for hypertension is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


